Citation Nr: 0517436	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant filed a motion in May 2005 to reschedule a 
hearing before a Veterans Law Judge and to change venue.  
Specifically, he noted that he had just moved to the Los 
Angeles, California, area and wished to appear before a 
Veterans Law Judge at the Los Angeles RO.  The Board granted 
the appellant's motion in June 2005.  Therefore, this case 
must be returned to the RO to arrange for a Travel Board 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.704 (2004).

Accordingly, this case is remanded for the following:

The RO should schedule the appellant for 
a Travel Board hearing at the Los Angeles 
RO in connection with his appeal.  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




